        Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 1 of 15



                         UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF NEW YORK

 EMEKA ORAEGBU, Individually and on
 Behalf of All Others Similarly Situated,

                               Plaintiff,

 -against-                                                        18 Civ. 10688 (GBD)


   AXION LLC, AXION
   HEALTHCARE SOLUTIONS LLC,
   NEW YORK CITY HEALTH AND
   HOSPITALS CORPORATION and
   KINGS COUNTY HOSPITAL,
   Jointly and Severally,

                              Defendants.


             AFFIDAVIT OF BRENT E. PELTON IN SUPPORT OF PLAINTIFF’S
                   MOTION FOR APPROVAL OF FLSA SETTLEMENT


I, Brent E. Pelton, declare as follows:

        1.      I am an attorney admitted before this Court. I am a member of the firm of Pelton

Graham LLC (“Pelton Graham”) in New York, New York, Plaintiff’s Counsel herein.

        2.      I am one of the lawyers primarily responsible for the prosecution of Plaintiff’s

claims against Defendants in the following action: Oraegbu v. Axion LLC, et al., Civil Action No.

18 Civ. 10688 (GBD) (hereinafter referred to as the “Action”).

        3.      I make these statements based on personal knowledge and would so testify if called

as a witness at trial.

Plaintiff’s Counsel’s Fees and Costs

        4.      To date, our firm’s efforts in litigating and settling this action have been without

compensation.
        Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 2 of 15



       5.      The Plaintiff agreed to Plaintiff’s counsel’s fees of up to one-third of the settlement

fund and reimbursement for costs. Specifically, he agreed in his individually negotiated retainer

agreement, that Pelton Graham would recover up to one-third of the gross settlement, or counsel’s

hourly rate, whichever was greater, plus litigation costs.

       6.      I graduated from Northwestern School of Law at Lewis and Clark College and have

approximately fourteen (14) years of experience practicing within the Southern and Eastern

districts of New York and the New York State court system, and significant experience litigating

Fair Labor Standards Act and New York Labor Law unpaid wages lawsuits, including serving as

lead counsel on two (2) multi-plaintiff federal wage and hour jury trials. I am a member of the

National Employment Lawyers Association (“NELA”) and NELA’s New York Chapter. I was

nominated as a Super Lawyer – Rising Star for the New York Metro area in the practice area of

Employment Litigation in 2013 and a Super Lawyer for the New York Metro area in 2014, 2015

and 2016. I am frequently contacted by the media and the press to discuss current employment law

related issues, and I have been a panelist on several CLE seminars on the topic of employment

litigation. I am also admitted to practice in the State of California. My hourly billable rate is $450.

       7.      Kristen Boysen is an associate with Pelton Graham who has worked for the firm

since October 2014. Ms. Boysen is a 2014 graduate of the University of Pennsylvania Law School.

She is admitted to practice in the State of New York and the Southern and Eastern Districts of New

York. Ms. Boysen’s hourly rate was $250 during the pendency of this litigation.

       8.      Adriana Sandoval is a paralegal with Pelton Graham who is fluent in Spanish and

English. Ms. Sandoval graduated from CUNY City College of New York in 2014 with a bachelor’s

degree in Spanish Literature. In total, Ms. Sandoval has over five (5) years’ experience working

as a paralegal. Prior to working at Pelton Graham, Ms. Sandoval worked as a paralegal for



                                                   2
           Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 3 of 15



approximately two (2) years for a solo practitioner who specializes in dental and medical practice

transitions, mergers and employment agreements. Ms. Sandoval’s hourly billable rate is $125.00.

       9.       Pelton Graham routinely litigates against a number of the largest and best

capitalized employment defense firms in the nation and relies on a small number of resolutions to

continue to represent primarily low-income individuals in employment rights litigation.

       10.      Based on our firm’s extensive experience in precisely this type of litigation and our

thorough familiarity with the factual and legal issues in this case, we have reached the firm

conclusion that the proposed Settlement is clearly in the best interests of the plaintiffs.

       11.      To date, we have spent approximately 58 hours in prosecuting and settling this

matter and we anticipate expending more hours after the date of this affidavit in administering the

settlement approval and payout process.

       12.      The hours reported are reasonable for a case of this complexity and magnitude and

were compiled from contemporaneous time records maintained by each attorney and paralegal

participating in this case. A copy of Pelton Graham’s contemporaneous time records for this matter

are attached hereto as Exhibit 1 and a copy of Pelton Graham’s record of litigation costs is attached

as Exhibit 2.


       I declare under penalty of perjury, under 28 U.S.C.§1746, that the foregoing is true and

correct.

Executed this 14th day of March, 2019.
New York, New York

                                                        /s/ Brent E. Pelton___
                                                       Brent E. Pelton

                                                       PELTON GRAHAM LLC
                                                       111 Broadway, Suite 1503
                                                       New York, NY 10006
                                                  3
Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 4 of 15



                                   Telephone: (212) 385-9700
                                   Facsimile: (212) 385-0800
                                   Email: pelton@peltongraham.com

                                   Attorneys for Plaintiffs




                               4
Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 5 of 15




                     EXHIBIT 1
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 6 of 15
Activities Export                                                                                                                 03/14/2019
                                                                                                                                   12:26 PM

Date            Type   Description                                         Matter          User           Hours    Rate ($/hr)    Total ($)

03/14/2019             Revised letter motion to restore, e-mailed to       00327-Oraegbu   Kristen         0.33       250.00        83.33
                        BEP for review. Made final adjustments to           Axion Health    Boysen
                        fairness letter and Pelton Declaration re fees.
                         Unbilled

03/14/2019             Finalize settlement materials. Call and emails      00327-Oraegbu   Brent Pelton    1.00       450.00       450.00
                        with defense counsel and oversee submissions.       Axion Health
                         Unbilled

03/13/2019             E-mail to defense counsel re: Plaintiff's           00327-Oraegbu   Kristen         0.08       250.00        20.83
                        executed settlement agreement and exhibits,         Axion Health    Boysen
                        motion to restore
                         Unbilled

03/12/2019             Reviewed settlement agreement with client           00327-Oraegbu   Kristen         0.75       250.00       187.50
                         Unbilled                                          Axion Health    Boysen

03/11/2019             Finished drafting fairness letter. prepared draft   00327-Oraegbu   Kristen         2.00       250.00       500.00
                        motion to restore. E-mailed same to BEP/TBG         Axion Health    Boysen
                        for review.
                         Unbilled

03/07/2019             Reviewed docket/complaint. Started drafting         00327-Oraegbu   Kristen         1.00       250.00       250.00
                        fairness letter.                                    Axion Health    Boysen
                         Unbilled

03/07/2019             E-mail to Kim Brown re circulating finalized        00327-Oraegbu   Kristen         0.03       250.00          8.33
                        version of settlement agreement                     Axion Health    Boysen
                         Unbilled

03/04/2019             Reviewed Kim Brown's additional revisions to        00327-Oraegbu   Kristen         0.33       250.00        83.33
                        settlement agreement. E-mailed Brown re             Axion Health    Boysen
                        adding signature lines for principals.
                         Unbilled

                                                                                                           58.77h                 $17,951.67



                                                                                                                                         1/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 7 of 15
Activities Export                                                                                                                03/14/2019
                                                                                                                                  12:26 PM

Date            Type   Description                                        Matter          User           Hours    Rate ($/hr)    Total ($)

02/22/2019             Reviewed Kim Brown's draft settlement              00327-Oraegbu   Kristen         0.67       250.00       166.67
                        comment, marked up same.                           Axion Health    Boysen
                         Unbilled

02/22/2019             Prepared draft settlement agreement, e-mailed      00327-Oraegbu   Kristen         1.50       250.00       375.00
                        same to defense counsel.                           Axion Health    Boysen
                         Unbilled

02/14/2019             Drafted letter to Judge Daniels requesting         00327-Oraegbu   Kristen         0.50       250.00       125.00
                        adjournment of 2/21/19 initial conference and      Axion Health    Boysen
                        Defendants' 2/22/19 answer deadline.
                        Correspondence with defense counsel re same.
                         Unbilled

02/11/2019             Participate in mediation before Michael Starr -    00327-Oraegbu   Brent Pelton    6.50       450.00     2,925.00
                        reach resolution.                                  Axion Health
                         Unbilled

02/11/2019             Participated in mediation with Michael Starr       00327-Oraegbu   Kristen         6.00       250.00     1,500.00
                         Unbilled                                         Axion Health    Boysen

02/10/2019             Researched and printed case law re: retaliation,   00327-Oraegbu   Kristen         4.00       250.00     1,000.00
                        gap time for mediation                             Axion Health    Boysen
                         Unbilled

02/08/2019             Prepare for mediation - call client to discuss     00327-Oraegbu   Brent Pelton    1.50       450.00       675.00
                        same.                                              Axion Health
                         Unbilled

02/07/2019             Phone call with mediator re damages                00327-Oraegbu   Kristen         0.22       250.00        54.17
                         Unbilled                                         Axion Health    Boysen

02/06/2019             Call with mediator and reach out to defense        00327-Oraegbu   Brent Pelton    0.80       450.00       360.00
                        counsel regarding upcoming mediation.              Axion Health
                         Unbilled

                                                                                                          58.77h                 $17,951.67

                                                                                                                                        2/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 8 of 15
Activities Export                                                                                                               03/14/2019
                                                                                                                                 12:26 PM

Date            Type   Description                                       Matter          User           Hours    Rate ($/hr)    Total ($)

02/06/2019             Phone call with mediator                          00327-Oraegbu   Kristen         0.58       250.00       145.83
                         Unbilled                                        Axion Health    Boysen

01/29/2019             Phone call with Emeka re Defendants' records      00327-Oraegbu   Kristen         0.83       250.00       208.33
                         Unbilled                                        Axion Health    Boysen

01/25/2019             Phone call with Kimberly Brown re arrival/        00327-Oraegbu   Kristen         0.07       250.00        16.67
                        departure logs prior to April 2017                Axion Health    Boysen
                         Unbilled

01/25/2019             Phone call with Emeka re Defendants' records      00327-Oraegbu   Kristen         0.12       250.00        29.17
                         Unbilled                                        Axion Health    Boysen

01/18/2019             Conference call with mediator and all parties     00327-Oraegbu   Brent Pelton    0.50       450.00       225.00
                         Unbilled                                        Axion Health

01/18/2019             Prepared document production and e-mailed         00327-Oraegbu   Kristen         0.17       250.00        41.67
                        same to defense counsel.                          Axion Health    Boysen
                         Unbilled

01/18/2019             Phone call with Emeka re any additional records   00327-Oraegbu   Kristen         0.23       250.00        58.33
                         Unbilled                                        Axion Health    Boysen

01/18/2019             Phone call with Emeka re upcoming mediation       00327-Oraegbu   Kristen         0.10       250.00        25.00
                         Unbilled                                        Axion Health    Boysen

01/18/2019             Conference call with mediator and all parties     00327-Oraegbu   Kristen         0.50       250.00       125.00
                         Unbilled                                        Axion Health    Boysen

01/15/2019             Call with mediator and defense counsel            00327-Oraegbu   Brent Pelton    1.50       450.00       675.00
                        regarding informal discovery and damages. Call    Axion Health
                        to client to discuss mediation.
                         Unbilled

                                                                                                         58.77h                 $17,951.67



                                                                                                                                       3/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 9 of 15
Activities Export                                                                                                                   03/14/2019
                                                                                                                                     12:26 PM

Date            Type   Description                                           Matter          User           Hours    Rate ($/hr)    Total ($)

01/11/2019             Reviewed complaint/damages in preparation for         00327-Oraegbu   Kristen         0.50       250.00       125.00
                        conference call.                                      Axion Health    Boysen
                         Unbilled

01/11/2019             brief discussion with KEB re conference call,         00327-Oraegbu   Adriana         0.17       125.00        20.83
                        email to all parties again to confirm participation   Axion Health    Sandoval
                         Unbilled

01/09/2019             Phone call with Emeka re status of the case           00327-Oraegbu   Kristen         0.13       250.00        31.25
                         Unbilled                                            Axion Health    Boysen

01/08/2019             prepare & schedule meeting in Google Calendar         00327-Oraegbu   Adriana         0.33       125.00        41.67
                        with all parties - reply emails re time etc.          Axion Health    Sandoval
                         Unbilled

12/21/2018             brief discussion with KEB re Order and service,       00327-Oraegbu   Adriana         0.30       125.00        37.50
                        entered dates from Order into calendar                Axion Health    Sandoval
                         Unbilled

12/12/2018             Meeting with client to discuss status of action.      00327-Oraegbu   Brent Pelton    1.00       450.00       450.00
                         Unbilled                                            Axion Health

12/12/2018             Phone call with Emeka Oraegbu re status of            00327-Oraegbu   Kristen         0.08       250.00        20.83
                        case                                                  Axion Health    Boysen
                         Unbilled

12/11/2018             File: Scan/Upload/File AOS for 2 defendants           00327-Oraegbu   Adriana         0.42       125.00        52.08
                        with the Court via ECF, updated calendar with         Axion Health    Sandoval
                        answer dates, brief discussion with KEB
                        regarding service
                         Unbilled

11/29/2018             Draft: draft cover letter to DLS with service         00327-Oraegbu   Adriana         0.42       125.00        52.08
                        instructions and information, email re same           Axion Health    Sandoval
                         Unbilled

                                                                                                             58.77h                 $17,951.67

                                                                                                                                           4/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 10 of 15
Activities Export                                                                                                                 03/14/2019
                                                                                                                                   12:26 PM

Date            Type   Description                                         Matter          User           Hours    Rate ($/hr)    Total ($)

11/29/2018             Email to : emails to DLS regarding service,         00327-Oraegbu   Adriana         0.33       125.00        41.67
                        questions re defendants, research DOS for           Axion Health    Sandoval
                        address information
                         Unbilled

11/29/2018             Email to : brief discussion with KEB, email to      00327-Oraegbu   Adriana         0.33       125.00        41.67
                        Howard c/o DLS regarding service on corp.           Axion Health    Sandoval
                         Unbilled

11/20/2018             Uploaded documents to prep for service, brief       00327-Oraegbu   Adriana         0.42       125.00        52.08
                        discussion with BEP & KEB regarding contact         Axion Health    Sandoval
                        with attorney, email to Howard c/o DLS
                        regarding service on hospital
                         Unbilled

11/20/2018             Upload/Review Order CMP & Scheduling Order,         00327-Oraegbu   Adriana         0.50       125.00        62.50
                        brief discussion with KEB regarding dates from      Axion Health    Sandoval
                        Order, enter dates into calendar with information
                        from Order etc.
                         Unbilled

11/19/2018             Phone call with Emeka re: filing amended            00327-Oraegbu   Kristen         0.17       250.00        41.67
                        complaint, next steps in the litigation             Axion Health    Boysen
                         Unbilled

11/16/2018             Discuss required revisions to complaint and         00327-Oraegbu   Brent Pelton    0.50       450.00       225.00
                        oversee filing of same with breach of contract      Axion Health
                        claim for gap-time.
                         Unbilled

11/16/2018             Drafted amended complaint -- added breach of        00327-Oraegbu   Kristen         0.50       250.00       125.00
                        contract/quasi-contract claims. E-mailed to BEP/    Axion Health    Boysen
                        TBG for review.
                         Unbilled

                                                                                                           58.77h                 $17,951.67



                                                                                                                                         5/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 11 of 15
Activities Export                                                                                                                03/14/2019
                                                                                                                                  12:26 PM

Date            Type   Description                                        Matter          User           Hours    Rate ($/hr)    Total ($)

11/16/2018             Discussion with BEP/TBG re gap time,               00327-Oraegbu   Kristen         0.25       250.00        62.50
                        amending complaint as matter of right              Axion Health    Boysen
                         Unbilled

11/15/2018             Review complaint and discuss same with client      00327-Oraegbu   Brent Pelton    1.40       450.00       630.00
                        prior to filing.                                   Axion Health
                         Unbilled

11/15/2018             Revised draft complaint (added info re HHC/joint   00327-Oraegbu   Kristen         1.00       250.00       250.00
                        employer relationship), e-mailed to TBG for        Axion Health    Boysen
                        review.
                         Unbilled

09/26/2018             Review demand letter and discuss same with         00327-Oraegbu   Brent Pelton    0.80       450.00       360.00
                        KEB and client.                                    Axion Health
                         Unbilled

09/25/2018             Revised demand letter/draft complaint as per       00327-Oraegbu   Kristen         1.50       250.00       375.00
                        BEP's suggestions. Revised damages analysis.       Axion Health    Boysen
                         Unbilled

09/24/2018             Review draft demand letter and discuss with        00327-Oraegbu   Brent Pelton    0.40       450.00       180.00
                        KEB.                                               Axion Health
                         Unbilled

09/19/2018             Phone call with Emeka re status of demand          00327-Oraegbu   Kristen         0.05       250.00        12.50
                        letter                                             Axion Health    Boysen
                         Unbilled

09/11/2018             Phone call with Emeka re payroll records.          00327-Oraegbu   Kristen         0.50       250.00       125.00
                        Adjusted damages/demand letter accordingly re      Axion Health    Boysen
                        shaved hours.
                         Unbilled

09/07/2018             Made minor revisions to demand letter/             00327-Oraegbu   Kristen         0.25       250.00        62.50
                        complaint. E-mailed to BEP for review.             Axion Health    Boysen

                                                                                                          58.77h                 $17,951.67
                                                                                                                                        6/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 12 of 15
Activities Export                                                                                                           03/14/2019
                                                                                                                             12:26 PM

Date            Type   Description                                       Matter          User       Hours    Rate ($/hr)    Total ($)

                         Unbilled

09/06/2018             Added information re time sheet to demand         00327-Oraegbu   Kristen     0.17       250.00        41.67
                        letter/draft complaint, e-mailed to Emeka for     Axion Health    Boysen
                        review
                         Unbilled

09/06/2018             Phone call with Emeka re altered time sheet       00327-Oraegbu   Kristen     0.33       250.00        83.33
                         Unbilled                                        Axion Health    Boysen

09/06/2018             Phone call with Emeka re paystubs/other           00327-Oraegbu   Kristen     0.08       250.00        20.83
                        documents                                         Axion Health    Boysen
                         Unbilled

09/05/2018             Phone call with Emeka re: documents in his        00327-Oraegbu   Kristen     0.28       250.00        70.83
                        possession                                        Axion Health    Boysen
                         Unbilled

09/04/2018             E-mail to Emeka re: revised damages analysis.     00327-Oraegbu   Kristen     0.17       250.00        41.67
                        Reminder to send over documents/let me know       Axion Health    Boysen
                        if any changes are necessary to demand letter.
                         Unbilled

09/04/2018             E-mail to Emeka re draft demand letter/           00327-Oraegbu   Kristen     0.17       250.00        41.67
                        complaint/initial damages analysis. Reminder to   Axion Health    Boysen
                        send over any documents in his possession.
                         Unbilled

08/30/2018             Prepared draft complaint                          00327-Oraegbu   Kristen     2.00       250.00       500.00
                         Unbilled                                        Axion Health    Boysen

08/28/2018             Continued drafting demand letter                  00327-Oraegbu   Kristen     1.00       250.00       250.00
                         Unbilled                                        Axion Health    Boysen

                                                                                                     58.77h                 $17,951.67




                                                                                                                                   7/8
                                      Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 13 of 15
Activities Export                                                                                                                     03/14/2019
                                                                                                                                       12:26 PM

Date            Type   Description                                             Matter          User           Hours    Rate ($/hr)    Total ($)

08/23/2018             Call with Emeka regarding status of job search,         00327-Oraegbu   Brent Pelton    0.40       450.00       180.00
                        etc.                                                    Axion Health
                         Unbilled

08/08/2018             Phone call with Emeka Oraegbu                           00327-Oraegbu   Kristen         1.28       250.00       320.83
                         Unbilled                                              Axion Health    Boysen

08/07/2018             Phone call with Emeka Oraegbu                           00327-Oraegbu   Kristen         0.33       250.00        83.33
                         Unbilled                                              Axion Health    Boysen

08/03/2018             Started preparing draft complaint. Research re:         00327-Oraegbu   Kristen         1.50       250.00       375.00
                        Axion Healthcare/HHC.                                   Axion Health    Boysen
                         Unbilled

08/02/2018             Reviewed notes from intake with client and              00327-Oraegbu   Kristen         3.00       250.00       750.00
                        began drafting demand letter/draft complaint.           Axion Health    Boysen
                        Prepared damages analysis.
                         Unbilled

07/18/2018             Initial consultation with potential client to discuss   00327-Oraegbu   Brent Pelton    2.00       450.00       900.00
                        claims and whether it makes sense to bring an           Axion Health
                        action or get a job first.
                         Unbilled

07/18/2018             Initial intake meeting with Emeka Oraegbu               00327-Oraegbu   Kristen         2.00       250.00       500.00
                         Unbilled                                              Axion Health    Boysen

                                                                                                               58.77h                 $17,951.67




                                                                                                                                             8/8
Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 14 of 15




                     EXHIBIT 2
                                  Case 1:18-cv-10688-GBD Document 28-2 Filed 03/14/19 Page 15 of 15
Activities Export                                                                                                          03/14/2019
                                                                                                                            12:21 PM

Date         Type   Description                              Matter                  User          Hours    Rate ($/hr)    Total ($)

11/15/2018         Filed Complaint SDNY                     00327-Oraegbu           Adriana            -       400.00       400.00
                    Filing Fee $ 400.00, Receipt Number      Axion Health            Sandoval
                    ANYSDC-15921431
                     Unbilled

11/29/2018         Flat Rate Priority Postage Legal - DLS   00327-Oraegbu           Adriana            -          7.00         7.00
                    Service Documents                        Axion Health            Sandoval
                     Unbilled

12/31/2018         DLS - Service of Process                 00327-Oraegbu           Adriana            -       124.00       124.00
                    Invoice# 378502                          Axion Health            Sandoval
                     Unbilled

12/31/2018         DLS- Service of Process                  00327-Oraegbu           Adriana            -       126.50       126.50
                    Invoice# 378503                          Axion Health            Sandoval
                     Unbilled

12/31/2018         DLS - Service of Process                 00327-Oraegbu           Adriana            -       124.00       124.00
                    Invoice# 378504                          Axion Health            Sandoval
                     Unbilled
                                                                                                     0.00h                   $781.50




                                                                                                                                  1/1
